Citation Nr: 0535018	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction as secondary to diabetes mellitus.

3.  Entitlement to service connection for neuropathy as 
secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.

5.  Entitlement to an effective date prior to November 19, 
2002 for the award of service connection and grant of 
compensation for diabetes mellitus.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and March 2004 decisions by the RO.  
By those decisions, the RO granted service connection for 
diabetes mellitus, assigned a 20 percent evaluation therefor, 
effective from November 19, 2002, and denied service 
connection for erectile dysfunction, neuropathy, and 
hypertension as secondary to diabetes.

In July 2003, the veteran filed a timely notice of 
disagreement (NOD) with respect to the effective date 
assigned for the award of service connection and grant of 
compensation for diabetes mellitus.  Thus far, the RO has not 
furnished him with a statement of the case (SOC) addressing 
that issue.  This matter is addressed in further detail, 
below.

In November 2003, the veteran filed a claim for pension.  In 
August 2005, he filed a claim for service connection for 
post-traumatic stress disorder.  Inasmuch as the RO has not 
adjudicated either of these two claims, they are referred to 
the RO for appropriate action.

The Board's present decision is limited to the matter of the 
veteran's entitlement to a higher initial evaluation for 
diabetes mellitus and his entitlement to service connection 
for erectile dysfunction and neuropathy as secondary to 
diabetes.  For the reasons set forth below, the remaining 
claims on appeal are being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran does not require insulin for control of his 
diabetes.

2.  The veteran suffers from erectile dysfunction and 
paresthesias of the hands and feet that can be medically 
attributed to diabetes.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for diabetes mellitus have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119, Diagnostic Code 
7913 (2005).

2.  The criteria for an award of service connection for 
erectile dysfunction, secondary to diabetes mellitus, have 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2005).

3.  The criteria for an award of service connection for 
neuropathy of the hands and feet, secondary to diabetes 
mellitus, have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a higher initial evaluation for his 
service-connected diabetes mellitus.  He maintains, in 
essence, that he has been placed on a restricted diet as a 
result of diabetes, that he has had to use oral hypoglycemic 
agents to control his condition, and that his activities have 
been restricted as well.  He also maintains that secondary 
service connection should be established for erectile 
dysfunction and neuropathy.  He points out that his treating 
VA physician has linked those conditions to his service-
connected diabetes mellitus.

I.  Preliminary Considerations

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

As set forth below, the Board, by way of this decision, is 
granting the veteran's claims for secondary service 
connection for erectile dysfunction and neuropathy.  Thus, 
there is no need to discuss whether the requirements of the 
VCAA have been satisfied with respect to those two particular 
claims.  That matter is moot.  The discussion of the VCAA 
that follows pertains only to the issue of the veteran's 
entitlement to a higher initial evaluation for diabetes 
mellitus.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the initial rating 
assigned, VA is not required to provide a new VCAA notice 
with respect to the matter of his entitlement to a higher 
initial rating.  Instead, he is entitled to an appropriate 
SOC.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 (May 5, 2004); 
38 C.F.R. § 19.29 (2005).

In the present case, the veteran's claim for a higher initial 
evaluation for diabetes mellitus falls squarely within this 
fact pattern.  Thus, no formal VCAA notice was required with 
respect to this particular issue.

The Board notes that, in March 2004, the veteran was provided 
with an SOC which, among other things, notified him of the 
evidence before VA, and explained why that evidence was 
insufficient to warrant the assignment of a higher evaluation 
under applicable law.  As the requirements of 38 C.F.R. 
§ 19.29 have been satisfied, no further notice or due process 
development is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claim for a 
higher initial evaluation for diabetes mellitus.  He has been 
afforded a VA examination, and the RO has obtained all of the 
private treatment records for which he has provided a 
release.  The Board acknowledges that the claims file may not 
contain all of the veteran's VA treatment records pertaining 
to diabetes.  (The veteran indicated at an October 2005 
hearing that he was receiving treatment on an ongoing basis.)  
However, as discussed below, it is clear from the veteran's 
recent hearing testimony and other evidence of record that he 
does not satisfy the requirements for a higher rating.  Under 
the particular circumstances here presented, the Board finds 
that there is no reasonable possibility that the procurement 
of additional treatment records would aid in substantiating 
his claim.  See 38 C.F.R. § 3.159(d) (2005).  No further 
development action is necessary.

II.  The Merits of the Veteran's Claims

A.  Evaluation of Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Diabetes mellitus is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  
A 20 percent rating is warranted if the condition requires 
insulin and restricted diet, or an oral hypoglycemic agent 
and restricted diet.  Ratings in excess of 20 percent may be 
assigned only if, among other things, insulin is required.

Following a thorough review of the record in this case, and 
the applicable law and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial schedular rating in excess of 20 percent for the 
veteran's diabetes mellitus.  None of the available evidence 
in any way suggests that the veteran has ever required 
insulin for control of his diabetes.  Indeed, when he was 
examined for VA purposes in January 2004, he specifically 
reported that, although he was being actively treated for 
diabetes, he had never been on insulin.  Later, in October 
2005, when he testified at a hearing held before the 
undersigned at the RO, he re-confirmed that he was not taking 
insulin.  Because the governing criteria mandate that insulin 
be required for treatment before an evaluation in excess of 
20 percent can be assigned, his claim for a higher schedular 
rating must be denied.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's diabetes claim 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with diabetes, and there is nothing 
in the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.

B.  Service Connection for Erectile Dysfunction and 
Neuropathy

Under the law, service connection is warranted where the 
evidence of record shows that a chronic disability or 
disorder has been caused or aggravated by an already service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

Here, the Board finds that the evidence supports the 
veteran's claim for service connection for erectile 
dysfunction as secondary to diabetes.  The veteran's treating 
VA physician indicated in a statement in July 2003 that the 
veteran suffered from erectile dysfunction, and identified 
that condition as a complication of the veteran's diabetes.  
Similarly, when the veteran was examined for VA compensation 
purposes in January 2004, the examiner opined-after 
evaluating the veteran and reviewing the claims file-that 
the veteran had erectile dysfunction that was "as likely as 
not" secondary, in part, to diabetes.  The only evidence of 
record that appears to contradict an association between the 
veteran's diabetes and his erectile dysfunction consists of 
statements from the veteran himself, transcribed in treatment 
reports from the Glynn County Health Department, to the 
effect that he believed his erectile dysfunction to be the 
result of diuretic medication taken for treatment of 
hypertension.  The Board notes, however, that there is 
nothing in the record to suggest that the veteran has the 
necessary training or expertise to offer competent opinions 
on matters of medical etiology.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  As outlined above, the competent evidence of 
record supports the existence of a causal relationship 
between the veteran's diabetes and his erectile dysfunction.  
Consequently, the Board is persuaded that service connection 
should be established for the secondary condition.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 3.102 (2005).  Service connection 
for erectile dysfunction is therefore granted as secondary to 
diabetes mellitus.

The Board also finds that the evidence supports the veteran's 
claim for service connection for neuropathy as secondary to 
diabetes.  The Board acknowledges that no objective evidence 
of neuropathy was found when the veteran underwent VA 
examination in January 2004.  However, inasmuch as the 
veteran has described his neuropathy-which affects his hands 
and feet-as intermittent, the negative findings on 
examination are not necessarily inconsistent with the notion 
that some sort of neuropathy exists.  Certainly, the veteran 
is competent to describe, as he has, the sensations of 
"tingling" and numbness he experiences, and the Board does 
not question his credibility in that regard.  Indeed, the 
veteran's treating VA care providers appear to have endorsed 
the veteran's complaints of neuropathy-diagnosing him with 
paresthesias-and his treating VA physician indicated in a 
July 2003 statement, in effect, that the veteran's 
neurological impairment is a complication of diabetes.  Under 
the circumstances, the Board finds that service connection is 
in order for neuropathy of the hands and feet as secondary to 
diabetes mellitus.  The claim is granted.


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.

Service connection is granted for erectile dysfunction.

Service connection is granted for neuropathy of the hands and 
feet.


REMAND

The veteran has not been provided with a formal VCAA notice 
letter relative to his claim for service connection for 
hypertension as secondary to diabetes mellitus.  This needs 
to be corrected.

The evidence of record shows that the veteran was treated for 
hypertension at the VA Community Based Outpatient Clinic 
(CBOC) in Savannah, Georgia at least as early as June 1998.  
The evidence also indicates that he received treatment at 
that facility for unspecified conditions as early as February 
1993, and that he may have received relevant treatment at the 
VA Medical Center (VAMC) in Dublin, Georgia as well.  
Presently, the claims file does not contain copies of any VA 
clinical records (i.e., progress notes) dated prior to May 
2000.  Nor does it contain any VA clinical records dated 
subsequent to July 2003.  On remand, efforts should be made 
to ensure that all relevant reports of the veteran's VA 
treatment are associated with the claims file, so that his 
claim can be adjudicated on the basis of a record that is as 
complete as possible.  See 38 C.F.R. § 3.159(c)(2), (3) 
(2005).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA is charged with constructive notice of 
medical evidence in its possession).

The veteran was afforded a VA examination in January 2004, in 
part, to obtain an opinion as to whether his hypertension was 
secondary to his diabetes mellitus.  Notably, however, it 
appears that the examiner limited his opinion to the question 
of whether the veteran's diabetes caused his hypertension: 
The related, but distinct, question of whether his diabetes 
has in any way aggravated his hypertension was not addressed.  
See, e.g., Allen, 7 Vet. App. 439.  On remand, the veteran 
should be afforded a new examination so that a more complete 
opinion can be obtained.

As noted previously, the veteran filed a timely NOD with 
respect to the effective date assigned for the award of 
service connection and grant of compensation for diabetes 
mellitus.  See Introduction, supra.  To date, however, no SOC 
as to that issue has been furnished.  In Manlincon v. West, 
12 Vet. App. 238 (1999), the United States Court of Appeals 
for Veterans Claims (Court) held that when an appellant files 
a timely NOD and there is no SOC issued, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of a SOC.  See, e.g., 38 C.F.R. §§ 19.26, 20.201, 
20.302(a) (2005).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a VCAA notice letter 
relative to his claim for service connection 
for hypertension as secondary to diabetes 
mellitus.  The notice should inform the 
veteran, among other things, that, in order 
to establish secondary service connection 
for a disability, the evidence must show 
that the disability was caused or aggravated 
by an already service-connected disability.  
38 C.F.R. § 3.310 (2005); Allen v. Brown, 
7 Vet. App. 439 (1995).

2.  Make efforts to obtain records of any 
relevant treatment the veteran received at 
the CBOC in Savannah, Georgia for the period 
from January 1, 1993 to May 26, 2000 
(including, but not limited to, clinical 
visits on June 4, 1998; June 11, 1998; July 
13, 1999; July 20, 1999; August 10, 1999; 
October 22, 1999; and March 24, 2000), and 
for the period on and after August 1, 2003, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained 
should be associated with the claims file.

3.  Make efforts to obtain records of any 
relevant treatment the veteran has received 
at the VAMC in Dublin, Georgia, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The evidence obtained should be 
associated with the claims file.

4.  After the foregoing development has been 
completed, schedule the veteran for an 
examination for purposes of obtaining an 
opinion as to the likely etiology of his 
hypertension.  The examiner should review 
the claims file, indicate in the report of 
the examination that the claims file has 
been reviewed, and provide an opinion as to 
each of the following questions:

a.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that the veteran's diabetes 
mellitus is the proximate cause of his 
hypertension?

b.  If it is unlikely that the veteran's 
diabetes is the proximate cause of his 
hypertension, is it at least as likely 
as not that his diabetes has caused a 
chronic or permanent worsening of his 
hypertension?

A complete rationale should be provided.

5.  Thereafter, take adjudicatory action on 
the veteran's claim for service connection 
for hypertension as secondary to diabetes 
mellitus.  If the benefit sought is denied, 
issue a supplemental SOC (SSOC) the veteran 
and his representative.

6.  Furnish the veteran an SOC, in 
accordance with 38 C.F.R. § 19.29, 
addressing his NOD with respect to the 
matter of his entitlement to an effective 
date prior to November 19, 2002 for the 
award of service connection and grant of 
compensation for diabetes mellitus, unless 
the matter is resolved by granting the 
benefit sought or the NOD is withdrawn.  The 
claim should be certified to the Board for 
appellate review if, and only if, a timely 
substantive appeal is received.

After the veteran and his representative have been given an 
opportunity to respond to the relevant SOC and SSOC, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this portion of the veteran's appeal.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


